Citation Nr: 0800578	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  04-41 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sinusitis including as 
secondary to service connected bronchitis.


REPRESENTATION

Appellant represented by:	Stephen J. Wenger, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1965 to September 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2007, the Court endorsed a September 2007 Joint 
Motion of the parties, vacated the December 2006 Board 
decision that denied the benefit sought, and remanded the 
matter for development and readjudication consistent with the 
instructions in the Joint Motion.  The case was originally 
before the Board on appeal from an October 2004 rating 
decision by the Philadelphia, Pennsylvania, regional office 
(RO) of the Department of Veterans Affairs (VA).  A Travel 
Board hearing was held there before the undersigned in 
January 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The September 2007 Joint Motion notes that remand was 
required because the Board failed to comply with VA's duty to 
assist by not obtaining an adequate VA medical opinion, one 
that would directly address the veteran's claim that his 
sinusitis had its onset in service or was caused or 
aggravated by his service connected bronchitis.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be examined by a VA physician to 
ascertain the likely etiology of his 
sinusitis.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
opine whether:

(1) it is at least as likely as not that 
the veteran's sinusitis had its onset in, 
or is otherwise related to, his military 
service, and

(2) it is at least as likely as not that 
the veteran's sinusitis was (a) caused or 
(b) aggravated by his service connected 
bronchitis.  If in the examiner's opinion 
the veteran's bronchitis did not cause, 
but aggravated, his sinusitis, the 
examiner should further specify the degree 
of disability (pathology/impairment) that 
is due to such aggravation.  

The examiner should explain the rationale 
for all opinions given.

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

